DETAILED ACTION
Election/Restrictions
Independent claims 1, 7, and 12 are allowed.  Claims 4-6, 8, 9, 11, 13-15, and 20-23 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowed claims 1, 7, or 12.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the action mailed on 24 June 2022, is withdrawn.  Claims 4-6, 8, 9, 11, 13-15, and 20-23 are rejoined and fully examined for patentability under 37 C.F.R. 1.104.  In view of the withdrawal of the restriction requirement, the applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoin claims 4-6, 8, 9, 11, 13-15, and 20-23.
Allowable Subject Matter
Claims 1-15 and 17-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art teach collecting of samples and desorbing samples using a thermal extraction device.  The prior art do not appear to teach, in combination with the remaining limitations of claim 1: 
a heater to heat the sample collector adsorbent of the sample collector to a temperature sufficient to release the vapor sample, the heater being disposed in the housing and including an upstream heating member upstream of the sample collector location for receiving the sample collector and a downstream heating member downstream of the sample collector location; a thermal desorption (TD) tube downstream of the heater and the housing and connected with the gas outlet of the housing to receive the gas flow downstream of the sample collector and collect the vapor sample released from the sample collector adsorbent of the sample collector;
The prior art do not appear to teach, in combination with the remaining limitations of claim 7
heating means for heating the housing in a region adjacent the sample collector adsorbent of the sample collector to a temperature of at least about 200°C to facilitate release of the vapor sample from the sample collector adsorbent of the sample collector; and a thermal desorption (TD) tube downstream of the heating means and the housing and connected with the gas outlet of the housing to receive the gas flow downstream of the sample collector and collect the vapor sample released from the sample collector adsorbent of the sample collector;
where the term "heating means" is interpreted as
a heater to heat a sample collector to release the sample, the heater including an upstream heating member upstream of the sample collector location for receiving the sample collector and a downstream heating member downstream of the sample collector location
which is consistent with the applicant's written description.
The prior art do not appear to teach, in combination with the remaining limitations of claim 12:
heating the housing in a region adjacent the sample collector adsorbent of the sample collector to a temperature of at least about 200°C to facilitate release of the vapor sample from the sample collector adsorbent; and directing a gas flow through a gas inlet of the housing through the sample collector adsorbent of the sample collector through a gas outlet of the housing to a thermal desorption (TD) tube connected with the gas outlet of the housing and disposed downstream of the housing to receive the gas flow downstream of the sample collector and collect the vapor sample released from the sample collector adsorbent of the sample collector inside the TD tube;
where the term "heater" is interpreted under 35 U.SC. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph despite the lack of the work "means" since the term "heater" describes a function rather than a mechanical structure.  As such the term "heater" is interpreted as
a heater to heat a sample collector to release the sample, the heater including an upstream heating member upstream of the sample collector location for receiving the sample collector and a downstream heating member downstream of the sample collector location
which is consistent with the applicant's written description.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856